Order entered October 28, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-14-01115-CR
                                        No. 05-14-01116-CR

                                BRIAN WAYNE DRAKE, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 204th Judicial District Court
                                        Dallas County, Texas
                          Trial Court Cause Nos. F13-14123-Q, F13-30911-Q

                                             ORDER
        The Court GRANTS court reporter Marissa Garza’s motion for extension of time to file

the reporter’s record.

        We ORDER Ms. Garza to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE